Order filed August 21, 2018




                                       In The

                                Court of Appeals
                                      For The

                            First District of Texas


                               NO. 01-18-00599-CR


                     JOSE RUPERTO ALANIZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 30th District Court
                            Witchita County, Texas
                        Trial Court Cause No. 55,523-A


                                     ORDER
        This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit No. 83, a
DVD of surveillance video from State West, admitted in the trial held on April 17,
2018.
       The exhibit clerk of the 30th District Court is directed to deliver to the
Clerk of this Court the original of State’s Exhibit No. 83, a DVD of surveillance
video from State West, admitted in the jury trial held on April 17, 2018, on or before
August 31, 2018. The Clerk of this Court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their inspection;
and, upon completion of inspection, to return the original of State’s Exhibit No. 83,
to the clerk of the 30th District Court.

                                                 PER CURIAM




                                             2